Case 2:21-cv-00044-JRG Document 46 Filed 08/17/21 Page 1 of 11 PageID #: 975




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

 STINGRAY IP SOLUTIONS, LLC,                       §
                                                   §
        Plaintiff,                                 §
                                                   §
 v.                                                §          C.A. No. 2:21-CV-00043-JRG
                                                   §          C.A. No. 2:21-CV-00044-JRG
 SIGNIFY N.V.,                                     §
 SIGNIFY (CHINA) INVESTMENT CO.,                   §          JURY TRIAL DEMANDED
 LTD.,                                             §
 SIGNIFY HONG KONG LIMITED,                        §
 SIGNIFY NETHERLANDS B.V., and                     §
 SIGNIFY POLAND SP. Z.O.O.,                        §
                                                   §
         Defendants.                               §




                                     DISCOVERY ORDER

       After a review of the pleaded claims and defenses in this action, in furtherance of the

management of the Court’s docket under Federal Rule of Civil Procedure 16, and after receiving

the input of the parties to this action, it is ORDERED AS FOLLOWS:

1.     Initial Disclosures. In lieu of the disclosures required by Federal Rule of Civil Procedure

       26(a)(1), each party shall disclose to every other party the following information:

       (a)     the correct names of the parties to the lawsuit;

       (b)     the name, address, and telephone number of any potential parties;

       (c)     the legal theories and, in general, the factual bases of the disclosing party’s claims

               or defenses (the disclosing party need not marshal all evidence that may be offered

               at trial);
Case 2:21-cv-00044-JRG Document 46 Filed 08/17/21 Page 2 of 11 PageID #: 976




       (d)     the name, address, and telephone number of persons having knowledge of relevant

               facts, a brief statement of each identified person’s connection with the case, and a

               brief, fair summary of the substance of the information known by any such person;

       (e)     any indemnity and insuring agreements under which any person or entity carrying

               on an insurance business may be liable to satisfy part or all of a judgment entered

               in this action or to indemnify or reimburse for payments made to satisfy the

               judgment;

       (f)     any settlement agreements relevant to the subject matter of this action; and

       (g)     any statement of any party to the litigation.

2.     Disclosure of Expert Testimony. A party must disclose to the other parties the identity

       of any witness it may use at trial to present evidence under Federal Rule of Evidence 702,

       703 or 705, and:

       (a)     if the witness is one retained or specially employed to provide expert testimony in

               the case or one whose duties as the party’s employee regularly involve giving expert

               testimony, provide the disclosures required by Federal Rule of Civil Procedure

               26(a)(2)(B) and Local Rule CV-26; and

       (b)     for all other such witnesses, provide the disclosure required by Federal Rule of Civil

               Procedure 26(a)(2)(C).

3.     Additional Disclosures. Without awaiting a discovery request, 1 each party will make the

       following disclosures to every other party:




       1
         The Court anticipates that this disclosure requirement will obviate the need for requests
for production.

                                                -2-
Case 2:21-cv-00044-JRG Document 46 Filed 08/17/21 Page 3 of 11 PageID #: 977




     (a)   provide the disclosures required by the Patent Rules for the Eastern District of

           Texas with the following modifications to P.R. 3-1 and P.R. 3-3:

             i.   If a party claiming patent infringement asserts that a claim element is a

                  software limitation, the party need not comply with P.R. 3-1 for those claim

                  elements until 30 days after source code for each Accused Instrumentality

                  is produced by the opposing party. Thereafter, the party claiming patent

                  infringement shall identify, on an element-by-element basis for each

                  asserted claim, what source code of each Accused Instrumentality allegedly

                  satisfies the software limitations of the asserted claim elements.

            ii.   If a party claiming patent infringement exercises the provisions of

                  Paragraph 3(a)(i) of this Discovery Order, the party opposing a claim of

                  patent infringement may serve, not later than 30 days after receipt of a

                  Paragraph 3(a)(i) disclosure, supplemental “Invalidity Contentions” that

                  amend only those claim elements identified as software limitations by the

                  party claiming patent infringement.

     (b)   produce or permit the inspection of all documents, electronically stored

           information, and tangible things in the possession, custody, or control of the party

           that are relevant to the pleaded claims or defenses involved in this action, except to

           the extent these disclosures are affected by the time limits set forth in the Patent

           Rules for the Eastern District of Texas; and

     (c)   provide a complete computation of any category of damages claimed by any party

           to the action, and produce or permit the inspection of documents or other

           evidentiary material on which such computation is based, including materials


                                            -3-
Case 2:21-cv-00044-JRG Document 46 Filed 08/17/21 Page 4 of 11 PageID #: 978




            bearing on the nature and extent of injuries suffered, except that the disclosure of

            the computation of damages may be deferred until the time for Expert Disclosures

            if a party will rely on a damages expert.

4.   Protective Orders. The Court will enter the parties’ Agreed Protective Order.

5.   Discovery Limitations. The discovery in this cause is limited to the disclosures described

     in Paragraphs 1-3 together with:

     (a)    For the purposes of this section (Section 5 – Discovery Limitations), Plaintiff

            Stingray IP Solutions, LLC shall count as a “side” and Defendants Signify N.V.,

            Signify (China) Investment Co., Ltd., Signify Hong Kong Limited, Signify

            Netherlands B.V., and Signify Poland Sp. z.o.o. shall count as a single party or

            “side.”

     (b)    For the purposes of this section, the discovery limitations shall apply to the total

            amount of discovery requested in both of the above-captioned actions collectively,

            which the parties have agreed should be consolidated for pre-trial purposes.

     (c)    Interrogatories: Each side may serve up to 50 interrogatories on the other side.

     (d)    Requests for Admission: There is no limit to the number of requests for admission

            the parties may serve to establish the authenticity of documents. Each side may

            serve up to 60 requests for admission on the other side.

     (e)    Depositions:

            i) Experts. An expert that provides a written report on more than one issue (for

            example, invalidity and non-infringement) will be considered to have provided

            separate expert reports per issue. An expert who submits a report on behalf of a side

            may be deposed for 7 hours by the opposing side regarding each such report. An


                                            -4-
Case 2:21-cv-00044-JRG Document 46 Filed 08/17/21 Page 5 of 11 PageID #: 979




            expert who submits more than one report on behalf of a side for one of the above

            actions may be deposed for 7 hours per report. Notwithstanding the foregoing, an

            expert who submits a report on behalf of a side for both of the above actions for

            either infringement or invalidity may be deposed for up to 11 hours per report. An

            expert who submits a report on behalf of a side for both of the above actions for

            other issues may be deposed for 7 hours by the opposing side regarding each such

            report.

            ii) Depositions of Parties and their Personnel. Each side may take up to 85 hours

            of party depositions, including both 30(b)(6) and 30(b)(1) depositions. The parties

            agree that a party deposition taken in either of the above-captioned actions may be

            used as if it were taken in either action.

            iii) Third Party Depositions. Each side may take up to 30 hours of depositions of

            deponents who are not covered by (d)(i) – (ii) above. The parties agree that a non-

            party deposition taken in either of the above-captioned actions may be used as if it

            were taken in either action.

            iv) Where subject matter of the depositions of the two above-captioned actions

            overlaps, the Parties agree to coordinate such depositions across cases to minimize

            duplication where possible. The limitations set forth in Fed. R. Civ. P. 30(d) apply

            to all witnesses, except that for any deposition requiring translation, 66% of the

            actual hours shall count towards the limitations on deposition hours set out above

            and in Rule 30(d).

6.   Privileged Information.       There is no duty to disclose privileged documents or

     information. However, the parties are directed to meet and confer concerning privileged


                                             -5-
Case 2:21-cv-00044-JRG Document 46 Filed 08/17/21 Page 6 of 11 PageID #: 980




     documents or information after the Status Conference. By the deadline set in the Docket

     Control Order, the parties shall exchange privilege logs identifying the documents or

     information and the basis for any disputed claim of privilege in a manner that, without

     revealing information itself privileged or protected, will enable the other parties to assess

     the applicability of the privilege or protection. Any party may move the Court for an order

     compelling the production of any documents or information identified on any other party’s

     privilege log. If such a motion is made, the party asserting privilege shall respond to the

     motion within the time period provided by Local Rule CV-7. The party asserting privilege

     shall then file with the Court within 30 days of the filing of the motion to compel any proof

     in the form of declarations or affidavits to support their assertions of privilege, along with

     the documents over which privilege is asserted for in camera inspection.

7.   Signature. The disclosures required by this Order shall be made in writing and signed by

     the party or counsel and shall constitute a certification that, to the best of the signer’s

     knowledge, information and belief, such disclosure is complete and correct as of the time

     it is made. If feasible, counsel shall meet to exchange disclosures required by this Order;

     otherwise, such disclosures shall be served as provided by Federal Rule of Civil Procedure

     5. The parties shall promptly file a notice with the Court that the disclosures required under

     this Order have taken place.

8.   Duty to Supplement. After disclosure is made pursuant to this Order, each party is under

     a duty to supplement or correct its disclosures immediately if the party obtains information

     on the basis of which it knows that the information disclosed was either incomplete or

     incorrect when made, or is no longer complete or true.

9.   Discovery Disputes.


                                             -6-
Case 2:21-cv-00044-JRG Document 46 Filed 08/17/21 Page 7 of 11 PageID #: 981




     (a)   Except in cases involving claims of privilege, any party entitled to receive

           disclosures (“Requesting Party”) may, after the deadline for making disclosures,

           serve upon a party required to make disclosures (“Responding Party”) a written

           statement, in letter form or otherwise, of any reason why the Requesting Party

           believes that the Responding Party’s disclosures are insufficient. The written

           statement shall list, by category, the items the Requesting Party contends should be

           produced. The parties shall promptly meet and confer. If the parties are unable to

           resolve their dispute, then the Responding Party shall, within 14 days after service

           of the written statement upon it, serve upon the Requesting Party a written

           statement, in letter form or otherwise, which identifies (1) the requested items that

           will be disclosed, if any, and (2) the reasons why any requested items will not be

           disclosed. The Requesting Party may thereafter file a motion to compel.

     (b)   An opposed discovery related motion, or any response thereto, shall not exceed 7

           pages. Attachments to a discovery related motion, or a response thereto, shall not

           exceed 5 pages. No further briefing is allowed absent a request or order from the

           Court.

     (c)   Prior to filing any discovery related motion, the parties must fully comply with the

           substantive and procedural conference requirements of Local Rule CV-7(h) and (i).

           Within 72 hours of the Court setting any discovery motion for a hearing, each

           party’s lead attorney (see Local Rule CV-11(a)) and local counsel shall meet and

           confer in person or by telephone, without the involvement or participation of other

           attorneys, in an effort to resolve the dispute without Court intervention.




                                           -7-
Case 2:21-cv-00044-JRG Document 46 Filed 08/17/21 Page 8 of 11 PageID #: 982




       (d)      Counsel shall promptly notify the Court of the results of that meeting by filing a

                joint report of no more than two pages. Unless excused by the Court, each party’s

                lead attorney shall attend any discovery motion hearing set by the Court (though

                the lead attorney is not required to argue the motion).

       (e)      Any change to a party’s lead attorney designation must be accomplished by motion

                and order.

       (f)      Counsel are directed to contact the chambers of the undersigned for any “hot-line”

                disputes before contacting the Discovery Hotline provided by Local Rule CV-

                26(e). If the undersigned is not available, the parties shall proceed in accordance

                with Local Rule CV-26(e).

10.    No Excuses. A party is not excused from the requirements of this Discovery Order because

       it has not fully completed its investigation of the case, or because it challenges the

       sufficiency of another party’s disclosures, or because another party has not made its

       disclosures. Absent court order to the contrary, a party is not excused from disclosure

       because there are pending motions to dismiss, to remand or to change venue.

11.    Filings. Only upon request from chambers shall counsel submit to the court courtesy

       copies of any filings.

12.    Proposed Stipulations by the Parties Regarding Discovery.

The Parties agree to the following proposed stipulations (a)-(e):

       (a) Discovery in Related Case. The parties agree that all discovery produced in either of

             the above-captioned action may be used as if it were produced in either action.

       (b) Privilege Logs. Neither party is required to log privileged materials dated after

             February 8, 2021, which was the filing date of the complaint. In addition, (i) privileged


                                                 -8-
Case 2:21-cv-00044-JRG Document 46 Filed 08/17/21 Page 9 of 11 PageID #: 983




        or attorney work-product materials created by or on behalf of outside litigation counsel

        regarding the litigation in which such counsel represent their client; and (ii)

        communications between a client and its litigation counsel regarding the litigation in

        which such counsel represent their client, do not need to be included on any privilege

        log regardless of their date. The parties reserve the right to request logs of specific

        kinds of privileged materials otherwise excluded by the foregoing where good cause

        exists, such as a specific challenge to withheld discovery.

     (c) Expert Discovery. Testifying experts shall not be subject to discovery on any draft of

        their reports in this case and such draft reports, declarations, notes, outlines, or any

        other writings leading up to an issued report or filed declaration in this litigation are

        exempt from discovery. In addition, all communications to and from a testifying expert,

        and all materials generated by a testifying expert with respect to that person’s work in

        this case, are exempt from discovery unless relied upon by the expert in forming any

        opinions in this litigation. No discovery can be taken from any consulting expert except

        to the extent that the consulting expert has provided information, opinions, or other

        materials to a testifying expert, who then relies upon such information, opinions, or

        other materials in forming his or her final report, declaration, trial or deposition

        testimony, or any opinion in this case. Materials, communications, and other

        information exempt from discovery under this Paragraph shall be treated as attorney

        work product for the purposes of this litigation but need not be logged on a privilege

        log. This provision does not change the existing protections for expert discovery and

        exceptions thereto set forth in Fed. R. Civ. P. 26(b)(4).




                                            -9-
Case 2:21-cv-00044-JRG Document 46 Filed 08/17/21 Page 10 of 11 PageID #: 984




      (d) Third-Party Discovery. A party who serves a subpoena in this case on a third party

         shall provide a copy to the other party prior to service of that subpoena as required by

         Fed. R. Civ. P. 45(a)(4). A party who receives documents from a third party pursuant

         to a subpoena will reproduce those documents to the other party within three business

         days.

      (e) ESI Discovery & Email. The parties agree to meet and confer regarding entry of a

         supplemental order regarding ESI discovery and email discovery based on the Court’s

         Model Order Regarding E-Discovery in Patent Cases and to file a proposed

         supplemental order regarding ESI discovery and email discovery before August 25,

         2021. In the first instance, the parties agree that email shall not be subject to discovery.

         After the parties have exchanged initial disclosures, the parties may meet and confer

         regarding a party’s ability to specifically request email discovery and the restrictions

         (such as the number of custodians and search terms) that will be applicable to such

         email discovery. After the meet and confer, the parties may jointly submit a proposed

         Modified ESI Order regarding this issue at that time.

13.   Standing Orders. The parties and counsel are charged with notice of and are required to

      fully comply with each of the Standing Orders of this Court. Such are posted on the Court’s

      website at http://www.txed.uscourts.gov/?q=court-annexed-mediation-plan. The substance

      of some such orders may be included expressly within this Discovery Order, while others

      (including the Court’s Standing Order Regarding Protection of Proprietary and/or

      Confidential Information to Be Presented to the Court During Motion and Trial Practice)

      are incorporated herein by reference. All such standing orders shall be binding on the




                                              - 10 -
Case 2:21-cv-00044-JRG Document 46 Filed 08/17/21 Page 11 of 11 PageID #: 985




      parties and counsel, regardless of whether they are expressly included herein or made a

      part hereof by reference.

    So Ordered this
    Aug 16, 2021




                                           - 11 -
